 Case 2:17-cr-00544-JMV Document 233 Filed 05/30/19 Page 1 of 3 PageID: 3302




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA               :     Hon. John Michael Vazquez

      v.                               :     Crim. No. 17-544 (JMV)

JAMES ADKINS,                          :     CONTINUANCE
JERRID DOUGLAS,
ROY JOHANNES GILLAR, and               :
HAROLD MIGNOTT


       This matter having come before the Court on the joint application of

Craig Carpenito, United States Attorney for the District of New Jersey (by Jason

S. Gould, Assistant U.S. Attorney) and defendant Jerrid Douglas (by Joseph

Corazza, Esq., appearing), for an order granting a continuance of the

proceedings in the above-captioned matter; and the defendant being aware that

he has the right to have this matter brought to trial within 70 days of the date

of his appearance before a judicial officer of this court pursuant to 18 U.S.C.

§ 3161(c)(1); and five prior continuances having been ordered; and the

defendant having consented to this continuance and having waived such right;

and for good cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

            (1)    This case is an unusual or complex case within the meaning

of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(B)(ii), in light of: the number of

defendants, the nature of the prosecution, and the financial transactions and
 Case 2:17-cr-00544-JMV Document 233 Filed 05/30/19 Page 2 of 3 PageID: 3303



instruments involved, such that it is unreasonable to expect adequate

preparation for pretrial proceedings or for the trial itself within 70 days;

             (2)   The discovery in the case has been voluminous, consisting

of, among other things, emails, text messages, personal computer images,

other electronic correspondence, bank records, phone records, tax records,

financial contracts, financial records, and financial instruments, and additional

time is necessary to ensure that, taking into account the exercise of diligence,

defense counsel have sufficient time to review and inspect discovery and

further investigate the charges in the matter;

             (3)   As a result of the foregoing, pursuant to Title 18, United

States Code, Section 3161(h)(7)(A) and (h)(7)(B)(ii) and (iv), the ends of justice

served by granting the continuance outweigh the best interest of the public and

the defendant in a speedy trial.

      IT IS, therefore, on this 30th day of May, 2019,

      ORDERED that this action be, and hereby is, continued under the

Speedy Trial Act from the date this Order is signed through and including

August 31, 2019; and it is further
Case 2:17-cr-00544-JMV Document 233 Filed 05/30/19 Page 3 of 3 PageID: 3304
